DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant's arguments filed 01 August 2021 have been fully considered but they are not persuasive.
Applicant argues that while Dowlatshahi describes “a laser probe 14 includes a thin metallic cannula for insertion into the tumor mass and an optical fiber for receiving and transmitting the laser light or radiation to the tumor mass, whereby the optical fiber is inserted into the cannular”, a sleeve is not described by Dowlatshahi.  However, Dowlatshahi teaches in paragraph [0035] that “the laser probe 14 includes a thin metallic cannula for insertion into the tumor mass and an optical fiber for receiving and transmitting the laser light or radiation to the tumor mass, whereby the optical fiber is inserted into the cannula….”
Applicant argues that in claim 1 it is not the sleeve that is pushed through the skin and into the tumor it is the member inside the sleeve and hence this feature is no disclosed by Zepeda.  However, claim 1 does not require that the member inside the sleeve be pushed through the skin and into the tumor.  Additionally, regardless of this the member inside the sleeve of Zepeda is pushed through the skin and into the tumor as the member is inside the sleeve which is pushed through the skin to reach tumor.  Zepeda additionally teaches in the abstract and Col. 2, lines 36-38 which states in part “The energy delivery device includes a first electrode and a second electrode each with a tissue piercing distal portion.”
Applicant argues that since the boundary between diseased and healthy tissue corresponds to the outer margin of the heating area and that the sensor 118 of Turner is placed at the outer margin of the heating area, both the heating area and the sensor have the same distance to the boundary and Turn cannot disclose that the first temperature sensor is closer to the boundary than the energy transmission area.  Turner teaches an a temperature sensor (118, Fig. 1) positioned along the applicator body at a point corresponding to an outer margin of an expected heating area of the tissue ([0024]).  Turner goes on to teach that the temperature sensor is displaced from the radiating means corresponding to the approximate location of an outer margin of the expected heating area ([0024]).  With the temperature sensor of Turner displaced from the radiating means corresponding to an outer margin of the heating area then the temperature sensor is closer to the margin then the radiating means.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2003/0083566 A1 to Dowlatshahi (Dowlatshahi).
Regarding claim 17, Dowlatshahi teaches a method for heat treatment of a tissue (title), said method comprising inserting a first lead (14) comprising a first tissue heating element (18) into a tumor such that a distal end of the first lead is positioned within the tumor (40), said first tissue heating element is arranged in a lumen of a moveable outer sleeve (moveable outer sleeve is the thin metallic cannular, see for example [0035], into which an optical fiber is inserted into the cannula, see for example [0035]) and wherein said first tissue heating element comprises an optical fiber ([0034] which states that “The laser probe 14….is adapted to receive an optical fiber 18.”) positioned inside said first lead ([0034]) used for providing light through an optical fiber to a light energy emission area arranged at a distal end of said first lead ([0035] which states “ More specifically, the laser probe 14 includes a thin metallic cannula for insertion into the tumor mass and an optical fiber for receiving and transmitting the laser light or radiation to the tumor mass, whereby the optical fiber is inserted into the cannula such that a chosen physiologically acceptable fluid or anesthetic agent can flow between the cannula and the optical fiber as described in the '396 patent which is herein incorporated by reference as discussed above.”), and wherein said light energy transmission area is a bare fiber tip (US 5,169,396 which is incorporated by reference into Dowlatshahi teaches a bare fiber tip 18), positioning a second lead (16) comprising a first temperature sensor (32) so that the first temperature sensor is positioned at or near a boundary of the tumor (Figs. 1A, 2B, 3, 4A-4H), said second lead being free from direct physical attachment to said first lead so that they are percutaneously introduced at two different locations ([0033, 0038-0040]), providing energy to said first tissue heating element to heat the tumor ([0037]), monitoring a first temperature at or near the boundary of the tumor by means of the first temperature sensor ([0046, 0070, 0071]), controlling the energy provided to the first tissue heating element in response to the monitored first temperature to maintain the monitored first temperature ([0070]), and controlling the energy provided to the first tissue heating element to heat tissue in the tumor and thereby kill tumor cells (title and abstract).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 5, 6, 9, 10 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,090,105 to Zepeda (Zepeda) in view of US 2008/0033422 A1 to Turner et al. (Turner).
Regarding claim 1, Zepeda teaches a method for heat treatment of tissue (title), said method comprising positioning a first lead above the tissue and inserting the first lead (one of the 16 in combination with 18 as disclosed in Col. 5, lines 17-25 and 40-52) through the skin of a subject and into the tumor interstitially (abstract and Col. 2, lines 36-38 which states in part “The energy delivery device includes a first electrode and a second electrode each with a tissue piercing distal portion.”) such that a distal end of the first heating element is positioned within the tumor (see for example Col. 6, lines 32-40), the first lead comprises a moveable outer sleeve (14) and a first tissue heating element (16 which includes an insulation sleeve 18 in which 16 is arranged, Col. 5, lines 17-25 and 40-52) and wherein said first tissue heating element comprises an optical fiber positioned inside said first heating element (Col. 5, lines 40-52 and as stated above the first heating element 16 includes an insulation sleeve 18 in which 16 is arranged) for providing light through said optical fiber (Col. 5, lines 40-52), positioning a first temperature sensor (24) at or near a boundary of the tumor (Col. 5, lines 57-67), providing energy to the first tissue heating element to heat the tumor (see entire document), and monitoring a first temperature at or near the boundary by means of the first temperature sensor (Col. 5, lines 54-67) and controlling the energy provided to the first tissue heating element in response to the monitored first temperature to heat the tissue to be treated and thereby maintain the monitored first temperature at a predefined temperature range (Col. 9, lines 49-63).  
However, Zepeda does not specifically teach wherein said light energy emission area is a bare fiber tip, a diffuser, or an energy transmission window. However, it is asserted that one having ordinary skill in the art at the time of the invention would have been reasonable apprised of how to configure the lead and fiber to guide light as an obvious matter of engineering design choice based on the suitability for the intended use (here to provide thermal therapy to a tissue mass).
Zepeda further teaches that “It will be appreciated that devices similar to those associated with RF multiple elected device 12 can be utilized with laser optical fibers, microwave devices and the like.”  However, neither Zepeda not Kaplan specifically teaches a wavelength range of 700 to 1300nm.  It is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to have selected an appropriate range of wavelength since it has been held that where the general conditions of a claim are disclosed (providing thermal therapy to a tissue mass and more specifically tumors) in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  This is particularly true as it has been held that discovering the optimum value of a results effective value involves only routine skill in the art.
However, Zepeda is additionally silent with respect wherein said first temperature sensor is arranged at said first lead proximal to said light energy transmission area and whereby said first temperature sensor is closer to the boundary than the energy transmission area.  Turner teaches an analogous method to that of Zepeda where the thermal applicator includes a temperature sensor (118, Fig. 1) positioned along the applicator body at a point corresponding to an outer margin of an expected heating area of the tissue ([0024]).  Turner goes on to teach that the temperature sensor is displaced from the radiating means corresponding to the approximate location of an outer margin of the expected heating area ([0024]).  It would have been obvious to one having ordinary skill in the art the time of the invention to have located the temperature sensor relative to the emission area as taught by Turner so as to help ensure that the healthy tissue is not damaged while also helping to ensure that the desired thermal does is achieved within the tumor ([0026]).
Regarding claims 2 and 6, Zepeda in view of Turner teaches the method of claim 1 as well as Zepeda teaching that there is a relatively significant amount of activity in the area of hyperthermia as a tool for treatment of tumors and that it is known that elevating the temperature of tumors is helpful in the treatment and management of cancerous tumors (Col. 1, lines 26-42). However, Zepeda is silent with respect to the temperature specifically being in the range of 42.5-48oC or 43-46oC. It is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to have selected a temperature in the range of 42.5-48oC or 43-46oC, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 5, Zepeda in view of Turner teaches the method of claim 1 as well as Zepeda teaching wherein positioning the first temperature sensor at or outside a boundary of the tumor comprising inserting a second lead comprising the first temperature sensor into the tumor (Col. 5, lines 57-67).
Regarding claim 9, Zepeda in view of Turner teaches the method of claim 1 as well as Zepeda teaching the controlling being performed by a control system comprising a microprocessor coupled to the first lead (Col. 9, line 12-Col. 10, line 55), but not specifically wherein the method is automated. It is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to have automated the method, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.
Regarding claim 10, Zepeda in view of Turner teaches the method of claim 1 as well as Zepeda teaching wherein the first lead comprises a plurality of longitudinally separated temperature sensors (see for example Col. 5, line 57- Col. 6, line 20) and controlling the energy provided to the first tissue heating element comprises controlling the energy provided in response to temperatures measured by the plurality of longitudinally separated temperature sensors (see for example Col. 9, lines 12-27).
Regarding claim 13, Zepeda in view of Tuner teaches the method of claim 5 as well as Zepeda wherein the second lead comprises a plurality of longitudinally separated temperature sensors (see for example Col. 5, line 57-Col. 6, line 20) and controlling the energy provided to the first tissue heating element comprises controlling the energy provided in response to temperatures measured by the plurality of longitudinally separated temperature sensors (see for example Col. 9, lines 12-27).
Claim(s) 3 and 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zepeda and Turner as applied to claim 1, and further in view of US 2003/0163177 A1 to Eggers et al. (Eggers).
Zepeda in view of Turner teaches the method of claim 1, as well as Zepeda teaching that there is a relatively significant amount of activity in the area of hyperthermia as a tool for treatment of tumors and that it is known that elevating the temperature of tumors is helpful in the treatment and management of cancerous tumors (Col. 1, lines 26-42). However, Zepeda does not specifically teach wherein said predefined temperature range is set to kill tumor cells and avoid destruction of tumor antigens, and wherein said heat treatment is configured for providing tumor antigens for inducing an immune response to a tumor in a mammal. Eggers teaches a system, method and apparatus for localized heating of tissue that takes advantage of different thermotherapy regimes, so that tumor cells, at different occasions can be induced to undergo heat shock, apoptosis or necrosis ([0227]). Eggers teaches that mild and moderate heat shock, which is induced by thermotherapy, could be used to maximize tumor antigen presentation to immunoresponsive cells, and lead to an immune response to tumor cells, wherever they might reside in the body ([0233]). It is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized the temperature ranges of Eggers so as to induce an immune response to tumor cells wherever they might reside in the body as taught by Eggers.
Claim(s) 11 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zepeda and Turner as applied to claim 1, and further in view of US 2009/0076499 A1 to Azure (Azure).
Zepeda in view of Turner teaches the method of claim 1, but not imaging the tumor before and/or during the insertion of the first lead into the tumor, wherein said imaging provides information about one or more of: tumor size, tumor location, location of a blood vessel in the tumor, and location of a duct in the tumor. Azure teaches an analogous apparatus (10) as well as an imaging system (260) for locating and/or categorizing the target tissue region and/or locations or positioning the device during use ([0048]). It would have been obvious to one having ordinary skill in the art at the time of the invention to have included the imaging and image analysis of Azure in the method of Zepeda so as to locate and/or characterize the target tissue and/or locate or position the device during use as taught by Azure ([0048]).
Claim(s) 14 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zepeda and Turner as applied to claim 1 above, and further in view of US 2006/0247618 A1 to Kaplan et al. (Kaplan).
Regarding claims 14 and 16, Zepeda teaches the method of claim 1, but not determining a depth of a light energy emission area of said first tissue heating element when said first lead is being positioned, by providing a scale of said first lead and a reference point on said sleeve or locking said first tissue heating element and said sleeve in position by a locking means arranged at said sleeve. Kaplan teaches an analogous method including improving ease of use by including a device locator or lock. As a locator, Kaplan teaches, gradations or a scale marking location along the body of the treatment device, or a stop fixing ultimate insertion depth within an access device. As a lock, fittings, clips, clamps, etc. may be employed. When a scale or gradations on the body of the treatment catheter are provided, these provide a visual indication of either the length of insertion of the treatment catheter, the portion of the device distal the end of a known-length access device, or some other measurement to assist in setting the position of the distal end of the treatment catheter relative to the end of the access device ([0028]). It would have been obvious to one having ordinary skill in the art at the time of the invention to have included the depth determining as taught by Kaplan so as to assist in locating the treatment device as a location corresponding to the desired insertion depth as taught by Kaplan. While Kaplan does not specifically recite a locking screw, it is asserted that one having ordinary skill in the art at the time of the invention would be reasonably apprised of the many and varied alternative that would provide for locking the treatment device at a location corresponding to a desired insertion depth as an obvious matter of engineering design choice.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITLYN E SMITH/Primary Examiner, Art Unit 3794